Citation Nr: 1230345	
Decision Date: 09/05/12    Archive Date: 09/10/12

DOCKET NO.  09-39 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for bilateral pes planus (flat feet).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran had initial active duty for training (ACDUTRA) from May to September 2001, and active service from February 2003 to May 2004, including service in Southwest Asia.
This appeal to the Board of Veterans' Appeals (Board) arose from a November 2008 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Denver, Colorado, which-in pertinent part, denied the benefit sought on appeal.  The rating decision also denied entitlement to service connection for posttraumatic stress disorder with depression, which the Veteran also appealed.  In a June 2011 rating decision, a decision review officer granted that benefit with an initial 50 percent rating, effective in October 2007.

There is no indication in the claims file that the Veteran appealed either the initial rating or effective date.  Hence, the issue of PTSD is not before the Board and will not be addressed in the decision below.  See 38 C.F.R. § 20.200 (2011); see also Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and the effective date).

The Veteran requested a Travel Board hearing which was scheduled in April 2011, and rescheduled for April 16, 2012 after the Veteran provided good cause for postponing the original hearing.  The Veteran failed to appear for the April 16, 2012, hearing, and the Veterans Law Judge before whom the hearing was scheduled determined in May 2012 that good cause had not been shown for the failure to appear; and, denied a Motion to reschedule.  The Veteran formally withdrew her request for a hearing in May 2012.  See 38 C.F.R. § 20.702(d) (2011). 

The Board notes the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and there are currently no pertinent records that are not also in the paper claims file.  Any further development or adjudication of this matter should take into account this paperless claims file.

FINDING OF FACT

Pes planus did not have its clinical onset in service and is not otherwise related to active duty.  


CONCLUSION OF LAW

Pes planus was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the rating decision appealed, VA notified the Veteran in November 2007 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and notice of how disability ratings and effective dates are assigned in the event service connection is granted.  The Board finds the November 2007 letters was fully time- and content-compliant.  See 38 C.F.R. § 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA complied with the VCAA notice requirements.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Board notes the Veteran was not afforded a VA examination as part of the adjudication of her compensation claim.  The Board finds, however, that the evidence shows there was no failure by the RO to assist her with her claim.

VA will provide a medical examination or obtain a medical opinion where there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The threshold for triggering an examination is quite low.  McLendon v. Nicholson, 20 Vet. App. 79, 82-83 (2006).

The Board finds elements 1 and 3 are present but not 2 and 4.  All four must be present.  See id.  A March 2008 VA outpatient podiatry consult entry notes a diagnosis of bilateral flat foot.  The Veteran asserts she developed the disorder while in service.  The Veteran's lay assertion is competent evidence of a possible connection with active service.  See 38 C.F.R. § 3.159(a)(2).  As discussed in detail later in this decision, however, the Board rejects the Veteran's assertion and recall.  Further, the Board finds the medical evidence of record is sufficient to decide the claim.  38 C.F.R. § 3.159(c)(4).

Neither the Veteran nor her representative asserts that there is additional evidence or records to be obtained.  The Veteran was provided the opportunity to present pertinent evidence and testimony at all stages of the proceedings.  In sum, there is no evidence of any VA error in notifying or assisting her that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c).  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Governing Law and Regulation

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status will not always constitute competent medical evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Analysis

The Veteran indicated on her April 2001 Report of Medical History for her physical examination for enlistment that she did not know if she had a history of foot problems.  The examiner noted a possible history of flat feet, and the Veteran reported she had not ever seen a podiatrist or other type doctor.  The April 2001 Report Of Medical Examination For Enlistment reflects that physical examination revealed a normal arch, and the Veteran's feet were assessed as normal.  There are no entries in the service treatment records that mention foot problems.
There is no Report of Medical Examination in the claims file related to the Veteran's activation in February 2003.  The service treatment records for the period of her active service, however, contain no entries related to complaints, findings of, or treatment for, problems related to her feet or flat feet.  The entries related to the Veteran's knee pathology do not note any complaints of foot pain.  The Veteran's March 2004 Post-Deployment Survey reflects that she denied having experienced any painful joints while deployed to Southwest Asia, or at the time she completed the survey.  An April 2004 entry in the service treatment records notes the Veteran was physically qualified for her release from active service back to the Army Reserve.

A September 2005 Report of Medical History for an examination for retention in the Reserve reflects the Veteran reported a history of flat feet.  She did not note a date of onset.  The September 2005 Report Of Medical Examination For Retention In The Reserve reflects moderate pes cavus and symptomatic flat foot.

The Veteran filed a claim for compensation in October 2007.  With regard to gastrointestinal, psychiatric, and orthopedic problems, she indicated a date of onset and specific periods of treatment.  With regard to flat feet, she indicated no date of onset, no period of treatment and "no diagnosis".  

The March 2008 VA podiatry consult notes the Veteran reported she worked at a nursing home and her feet were really achy.  She did not provide a specific date for the onset of her symptoms.  She reported only that "this has been going on for a while."  The examiner diagnosed flat feet.

The first mention of flat feet is the September 2005 physical examination for continued membership in the Army Reserve, which was some 15 to 16 months after the Veteran's separation from active service.  As noted earlier, the Veteran can attest to factual matters of which she had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  38 C.F.R. § 3.159(a)(2); see also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board also acknowledges the Veteran's assertion of in-service treatment for flat feet cannot be summarily rejected merely because there is no contemporaneous medical documentation of the claimed event.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Nonetheless, the absence of medical documentation is a valid factor for consideration when assessing the Veteran's credibility or the accuracy of her recall.  Id., at 1335-36.
The totality of the evidence convinces the Board to reject the accuracy of the Veteran's recall.  The service treatment records note the Veteran's complaints of and treatment for a number of symptoms and ailments, to include her knee.  The latter required a regimen of physical therapy.  The Board is extremely doubtful that complaints of, and treatment for, foot problems during active service would not also have been documented.  When she initially filed her claim of service connection for pes planus in 2007, she did not recall treatment or even a diagnosis of pes planus in the past.  After being denied benefits and when filing her appeal, she recollected treatment for foot problems in service.  She does not specify the date(s) of treatment or even if the treatment was for pes planus.  When she complained of symptomatic pes planus in 2005, she did not relate the symptoms to service.  The Board does not find the Veteran's claim of pes planus onset or its symptoms being present in service to be credible.  The Board does find it probable that the Veteran's foot problems first manifested after her active service, and she may well have received treatment for her feet after her return to the Army Reserve.  That factual scenario, however, is not a valid factual basis for service connection.

In light of the above, the Board is constrained to find the preponderance of the evidence is against the claim.  38 C.F.R. § 3.303.  The benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).



ORDER

Entitlement to service connection for bilateral flat foot is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


